Citation Nr: 1121613	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of injuries to the third and fourth toes of the right foot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2004 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied service connection for a broken toe of the right foot.  This claim is under the jurisdiction of the RO in Detroit, Michigan.  The Board has recharacterized the issue to better suit the interests of the claimant.  

The Veteran also initiated an appeal of service connection claims for lumbago or a low back condition, irritable bowel syndrome, and panic attacks.  Service connection for these disabilities was granted in rating decisions dated in February 2010 and March 2010.  The appellant has not disagreed with these decisions.  Therefore, these claims are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In the Veteran's March 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board in Washington DC.  The Veteran was accordingly scheduled for a Board hearing to be held on November 8, 2010, and was notified of the hearing in an August 2010 letter.  The Veteran did not report for this hearing and has not requested to reschedule the hearing.  The Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).





FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current deformity of the third and fourth toes of the right foot was incurred in active military service. 


CONCLUSION OF LAW

Residuals of injuries to the third and fourth toes of the right foot were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for residuals of broken toes of the right foot has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran claims entitlement to service connection for a broken toe of the right foot.  For the following reasons, the Board finds that service connection is warranted for residuals of injuries to the third and fourth toes of the right foot. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran incurred injuries to the third and fourth toes of the right foot during active service.  In this regard, an October 2007 service treatment record reflects a history of a closed fracture of the right third toe at the middle phalanx.  There is no indication that this injury pre-existed service.  A separation examination is not of record.  

In July 2008, prior to separating from active service in August 2008, the Veteran claimed service connection for a "broken toe of the right foot."  

At a September 2009 VA examination performed in connection with this claim, the Veteran stated that she injured her fourth right toe when she accidentally stubbed it during active service.  The Veteran reported that she continued to have intermittent pain since injuring her toe.  An x-ray study showed, in pertinent part, a deformity of the proximal phalanx of the third toe, and also a deformity of the distal aspect of the proximal phalanx of the fourth toe "due to old injury."  The examiner concluded that these residuals were incurred in active service given the documentation in service of a fracture of the third right toe. 

The evidence of record shows that the Veteran injured two of the toes of her right foot during active service.  While the service treatment records only reflect a closed fracture of the right third toe of the middle phalanx, the Board finds it likely that the Veteran also injured her fourth toe in service based on her reported history at the September 2009 VA examination and the x-ray findings reflected in the examination report.  The fact that the third and fourth toes are contiguous further supports a finding that both toes were injured at the same time.  The Veteran's July 2008 claim for service connection for this disability and her report at the September 2009 VA examination of ongoing intermittent pain since injuring her toes shows a continuity of symptomatology linking her current disability to the injury in service.  See 38 C.F.R. § 3.303(b).  Finally, the fact that the Veteran's deformities of the third and fourth toes were attributed by the VA examiner to an old injury, and were found to be at least as likely as not related to active service supports a nexus to service.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for residuals of injuries to the third and fourth toes of the right foot is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for residuals of injuries to the third and fourth toes of the right foot is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


